CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

                 CORRECTION LETTER - MOTION FOR NEW TRIAL
                                                                                FILED IN
June 17, 2015                                                            14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
ANDREW G. MCGEE                                                          6/17/2015 4:03:10 PM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
4720 DOWLING                                                                      Clerk
HOUSTON TEXAS 77004

Defendant’s Name: TATRON JAFAR WILLIAMS

Cause No: 1431281

Court: 262ND

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 05/04/2015
Sentence Imposed Date: 04/23/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: ANDREW G. MCGEE
Motion for New Trial 05/22/2015


Sincerely,


/S/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    MATTIE KIMBLE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651